DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application and Preliminary Amendment filed on 04/02/2020.
Claims 15-16 have been cancelled.  Currently, claims 1-14 are pending.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

Figures 1A and 1B illustrating a diagram of a backup system and data backup according to a conventional scheme (see Specification, paragraphs [0012]-[0013) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be 

The drawings are objected to because they fail to show necessary textual labels of features or symbols in Fig. 1A, Fig. 1B, Fig. 2 and Fig. 5 as described in the specification.  For example, placing a label, "Backup Client", with element 110 of Fig. 1A, would give the viewer necessary detail to fully understand this element at a glance.  A descriptive textual label for each numbered element in these figures would be needed to better understand these figures without substantial analysis of the detailed specification.  Any structural detail that is of sufficient importance to be described should be labeled in the drawing.  Optionally, the applicant may wish to include a table next to the present figure to fulfill this requirement.  See 37 CFR 1.84(n)(o), recited below:
         "(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
 
         (o) Legends. Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible."
 



Claim Objections

Claim 14 is objected to because of the following informalities:  

Regarding claim 14, the recitation “The method of claim 11” in line 1 should be “The electronic device of claim 11”.

Appropriate correction is required.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps tied to at least one machine (e.g., a first device), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for accessing data from a second/remote device using file system operation request(s) through a file system interface on a first device is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-3 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 4, claim 4 recites a method comprising a series of steps tied to at least one machine (e.g., a second device), which is directed to a process (i.e., a statutory category of 

Regarding claim 8, claim 8 recites an electronic device comprising at least one processing unit and at least one memory (i.e., hardware component(s) (see Specification, [0063] for CPU and [0065] for memory/storage devices), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 8 reciting a method/technique for accessing data from a second/remote device using file system operation request(s) through a file system interface on a first device is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 8 as well as its dependent claims 9-10 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 11, claim 11 recites an electronic device comprising at least one processing unit and at least one memory (i.e., hardware component(s) (see Specification, [0063] for CPU and [0065] for memory/storage devices), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 11 reciting a method/technique for accessing data from 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 (effective filing date 04/02/2020 or 12/06/2019 (if perfected)) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shekhar et al. (U.S. Publication No. 2017/0316025, Publication date 11/02/2017).



Shekhar et al. teaches:
“A method for accessing data” (see Shekhar et al., Abstract and Fig. 1), comprising:
“receiving, at a first device, a file system operation request for accessing target data, the target data being stored at a second device after being pre-processed, and the first device providing a file system interface for data stored at the second device” (see Shekhar et al., Fig. 1,  [0029] and [0049] for receiving user request/selection at a client device to access data/file (i.e., target data) from a data archive image (i.e., processed backup data) stored at a cloud storage device in a cloud system, wherein either the cloud storage device or the cloud system can be interpreted as equivalent to a second device as recited, and wherein the GUI of the file system manager presented on the client device for accessing data from data archive image(s) on the cloud storage device/system is interpreted as a file system interface as recited; also see Figs. 2-5 and [0035] for the file system manager interface 270; also see [0022] wherein in another embodiment, a device/system implementing the file system layer can be interpreted as a first device and a device/system implementing the interface layer and/or storage device can be interpreted as a second device);
“forwarding the file system operation request to the second device, such that the target data is restored at the second device” (see Shekhar et al., Fig. 1 and [0026] wherein file system operation request (e.g., a file retrieval or directory hierarchy traversal request) received at the client device 111 is communicated/forwarded to the cloud system 106; also see [0038] for retrieving/restoring content of file C from a data archive image in response to a request/selection to access file C; also see [0045] for restoring/reconstructing content of file C by replacing reference block(s) by data content block(s) by the interface layer 104 on the cloud system 106 (i.e., second device));
Shekhar et al., [0047] for receiving content of file C from the cloud system in response to request/selection of file C from the interface of the file system manager on the client device); and
“providing the target data as a response to the file system operation request” (see Shekhar et al., [0047] for providing the content of file C to the interface of the file system manager to display on the client device in response to request/selection of file C from the interface of the file system manager on the client device).

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Shekhar et al. teaches:
“wherein the target data comprises at least one of the following:
at least a portion of a file backed up by a third device to the second device; and
metadata of the file” (see Shekhar et al., [0025]-[0026] wherein target data that a client requests to access including data (e.g., file or file/directory attributes/metadata) backed up from different devices (e.g., file servers) and stored in the cloud system as data archive images).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Shekhar et al. teaches:
“wherein the pre-processing comprises at least one of: chunking, encryption, and compression” (see Shekhar et al., Fig. 6, [0039]-[0041] and [0042] wherein backup data (e.g., a 

As to claim 4, Shekhar et al. teaches:
“A method for accessing data” (see Shekhar et al., Abstract, Fig. 1 and [0021]-[0022]), comprising:
“receiving, from a first device and at a second device, a file system operation request for accessing target data, the target data being stored in a data repository of the second device after being pre-processed, and the first device providing a file system interface for data stored in the data repository” (see Shekhar et al., Fig. 1, [0029] and [0049] for receiving file system operation request (e.g., a file retrieval/access request) from the client device (i.e., first device) by the file system layer on the cloud system (i.e. second device), wherein the GUI of the file system manager presented on the client device for accessing data from data archive image(s) on the cloud storage device/system is interpreted as a file system interface as recited, wherein requested/accessed data (i.e., target data) is backup data (e.g., file system data including directories and files) that is processed and stored as data archive image(s) in the cloud storage device (i.e., a data repository) of the cloud system (i.e., second device);
“restoring the target data from the data repository” (see Shekhar et al., [0038] for retrieving/restoring content of file C from a data archive image stored in the cloud storage device (i.e., data repository); also see [0045] for restoring/reconstructing content of file C by replacing reference block(s) by data content block(s) by the interface layer 104 on the cloud system 106 (i.e., second device)); and
Shekhar et al., [0047] for providing the content of file C (i.e., target data) to the interface of the file system manager to display on the client device (i.e., first device) in response to request/selection of file C from the interface of the file system manager on the client device).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Shekhar et al. teaches:
“wherein the target data comprises at least one of the following:
at least a portion of a file backed up by a third device to the second device; and
metadata of the file” (see Shekhar et al., [0025]-[0026] wherein target data that a client requests to access including data (e.g., file or file/directory attributes/metadata) backed up from different devices (e.g., file servers) and stored in the cloud system as data archive images).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Shekhar et al. teaches:
“wherein the pre-processing comprises at least one of: chunking, encryption, and compression” (see Shekhar et al., Fig. 6, [0039]-[0041] and [0042] wherein backup data (e.g., a file) in the data archive image can be chunked into data content block compressed and/or de-duplicated).


Shekhar et al. teaches:
“wherein restoring the target data” (see Shekhar et al., [0039] for decompression of any parts of the file that are compressed) comprising:
“obtaining the pre-processed target data from the data repository” (see Shekhar et al., [0039] and [0042] for retrieving content/parts of a requested file); and
“restoring the target data by performing post-processing opposite to the pre-processing on the target data” (see Shekhar et al., [0042] for restoring portion of the file by performing the reverse operation to convert the compressed portion back to the decompressed portion; also see [0045] for restoring/reconstructing content of file C by replacing reference block(s) by data content block(s) by the interface layer 104 on the cloud system 106 (i.e., second device)).

As to claim 8, Shekhar et al. teaches:
“An electronic device” (see Shekhar et al., Abstract and Fig. 1 for client device 111), comprising:
“at least one processing unit” (see Shekhar et al., [0058] for a processor);
“at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts” (see Shekhar et al., [0058]) comprising:
“receiving a file system operation request for accessing target data, the target data being stored at a second device after being pre-processed, and the electronic device providing a file system interface for data stored at the second device” (see Shekhar et al., Fig. 1,  [0029] and 
“forwarding the file system operation request to the second device, such that the target data is restored at the second device” (see Shekhar et al., Fig. 1 and [0026] wherein file system operation request (e.g., a file retrieval or directory hierarchy traversal request) received at the client device 111 is communicated/forwarded to the cloud system 106; also see [0038] for retrieving/restoring content of file C from a data archive image in response to a request/selection to access file C; also see [0045] for restoring/reconstructing content of file C by replacing reference block(s) by data content block(s) by the interface layer 104 on the cloud system 106 (i.e., second device));
“receiving the restored target data from the second device” (see Shekhar et al., [0047] for receiving content of file C from the cloud system in response to request/selection of file C from the interface of the file system manager on the client device); and
“providing the target data as a response to the file system operation request” (see Shekhar et al., [0047] for providing the content of file C to the interface of the file system manager to display on the client device in response to request/selection of file C from the interface of the file system manager on the client device).

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Shekhar et al. teaches:
“wherein the target data comprises at least one of the following:
at least a portion of a file backed up by a third device to the second device; and
metadata of the file” (see Shekhar et al., [0025]-[0026] wherein target data that a client requests to access including data (e.g., file or file/directory attributes/metadata) backed up from different devices (e.g., file servers) and stored in the cloud system as data archive images).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Shekhar et al. teaches:
“wherein the pre-processing comprises at least one of: chunking, encryption, and compression” (see Shekhar et al., Fig. 6, [0039]-[0041] and [0042] wherein backup data (e.g., a file) in the data archive image can be chunked into data content block compressed and/or de-duplicated).

As to claim 11, Shekhar et al. teaches:
“An electronic device” (see Shekhar et al., Abstract, and Fig. 1 for the cloud system/device), comprising:
“at least one processing unit” (see Shekhar et al., [0058] for a processor);
Shekhar et al., [0058]) comprising:
“receiving, from a first device, a file system operation request for accessing target data, the target data being stored in a data repository of the electronic device after being pre-processed, and the first device providing a file system interface for data stored in the data repository” (see Shekhar et al., Fig. 1, [0029] and [0049] for receiving file system operation request (e.g., a file retrieval/access request) from the client device (i.e., first device) by the file system layer on the cloud system (i.e. second device), wherein the GUI of the file system manager presented on the client device for accessing data from data archive image(s) on the cloud storage device/system is interpreted as a file system interface as recited, wherein requested/accessed data (i.e., target data) is backup data (e.g., file system data including directories and files) that is processed and stored as data archive image(s) in the cloud storage device (i.e., a data repository) of the cloud system (i.e., second device);
“restoring the target data from the data repository” (see Shekhar et al., [0038] for retrieving/restoring content of file C from a data archive image stored in the cloud storage device (i.e., data repository); also see [0045] for restoring/reconstructing content of file C by replacing reference block(s) by data content block(s) by the interface layer 104 on the cloud system 106 (i.e., second device)); and
“sending the restored target data to the first device” (see Shekhar et al., [0047] for providing the content of file C (i.e., target data) to the interface of the file system manager to display on the client device (i.e., first device) in response to request/selection of file C from the interface of the file system manager on the client device).


Shekhar et al. teaches:
“wherein the target data comprises at least one of the following:
at least a portion of a file backed up by a third device to the second device; and
metadata of the file” (see Shekhar et al., [0025]-[0026] wherein target data that a client requests to access including data (e.g., file or file/directory attributes/metadata) backed up from different devices (e.g., file servers) and stored in the cloud system as data archive images).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Shekhar et al. teaches:
Shekhar et al., Fig. 6, [0039]-[0041] and [0042] wherein backup data (e.g., a file) in the data archive image can be chunked into data content block compressed and/or de-duplicated).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Shekhar et al. teaches:
“wherein restoring the target data” (see Shekhar et al., [0039] for decompression of any parts of the file that are compressed) comprising:
“obtaining the pre-processed target data from the data repository” (see Shekhar et al., [0039] and [0042] for retrieving content/parts of a requested file); and
“restoring the target data by performing post-processing opposite to the pre-processing on the target data” (see Shekhar et al., [0042] for restoring portion of the file by performing the reverse operation to convert the compressed portion back to the decompressed portion; also see [0045] for restoring/reconstructing content of file C by replacing reference block(s) by data content block(s) by the interface layer 104 on the cloud system 106 (i.e., second device)).














Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164